Case 1:21-cv-03858-VM Document 53 Filed 08/17/21 Page 1of1
1795 WeEsT NASA BLVD.

G R AY R O B | N S O N POST OFFICE BOX 1870 (32902-1870)

MELBOURNE, FLORIDA 32901
ATTORNEYS AT LAW TEL 321-727-8100

FAX 321-984-4122

Lesley-Anne Marks
Lesley-Anne.Marks@gray-robinson.com

August 17, 2021

VIA ECF

The Honorable Victor Marrero
United States Courthouse for the Southern District of New York

Boca RATON
FORT LAUDERDALE
ForT MYERS
GAINESVILLE
JACKSONVILLE
KEY WEST
LAKELAND
MELBOURNE
MIAMI

NAPLES

ORLANDO
TALLAHASSEE
TAMPA
WASHINGTON, DC
WEST PALM BEACH

500 Pearl Street, Suite 1610
New York, New York 10007

Re: Rosenfield & Co., PLLC v. Trachtenberg, Rodes & Friedberg, LLP, et al.
Case No. 1:21-cv-3858 (VM)

Dear Judge Marrero:

This office has the pleasure of representing Plaintiff, Rosenfield & Company, PLLC
(“Rosenfield”), in the above-entitled case.

Rosenfield respectfully requests 21-day extension of time, through and including September 10,
2021, to respond to the Counterclaims filed by Defendants Star Auto Sales of Bayside, Inc., Star Auto
Sales of Queens, LLC, Star Hyundai LLC, Star Nissan, metro Chrysler Plymouth Inc., Star Auto Sales
of Queens County LLC, and Star Auto Sales of Queens Village LLC (collectively referred to hereinafter
as “Star Auto Group”). Rosenfield’s deadline to respond to Star Auto Group’s Counterclaims is currently
August 20, 2021. As required by your Honor’s Individual Practices, Rosenfield has drafted
correspondence, which will be sent under separate cover, to Star Auto Group’s counsel, identifying
pleading deficiencies that Rosenfield contends warrant dismissal of Star Auto Group’s Counterclaims.
Rosenfield seeks this extension of time in an abundance of caution should the parties be unable to resolve
the issue concerning the appropriateness of filing a motion to dismiss. This is Rosenfield’s first request
for an extension of time to respond to Star Auto Group’s Counterclaims, and counsel for Star Auto Group
consents to this request for extension of time.

If you have any questions, please have your Judicial Assistant contact me. Thank you for your
consideration.

Respectfully submitted,

by - UV ob
Lésley-Anne Marks

ce: Counsel of Record (via ECF)

/119861/13#45120469 v1

www. gray-robinson.com
